UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1901


JOSE MANUEL MIRA-AVILA,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: February 28, 2019                                      Decided: March 13, 2019


Before KING, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kristi Bachir, IMMIGRATION FAMILY LEGAL SERVICES, Sterling, Virginia, for
Petitioner. Joseph H. Hunt, Assistant Attorney General, Anthony C. Payne, Assistant
Director, Jeffery R. Leist, Senior Litigation Counsel, Office of Immigration Litigation,
Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jose Manuel Mira-Avila, a native and citizen of Honduras, petitions for review of

an order of the Board of Immigration Appeals (Board) dismissing his appeal from the

immigration judge’s (IJ) denial of his requests for withholding of removal and protection

under the Convention Against Torture. For the reasons set forth below, we deny the

petition for review.

       We review legal issues de novo, “affording appropriate deference to the [Board]’s

interpretation of the [Immigration and Nationality Act] and any attendant regulations.”

Li Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008). Administrative findings of

fact are conclusive unless any reasonable adjudicator would be compelled to conclude to

the contrary. 8 U.S.C. § 1252(b)(4)(B) (2012). We defer to the Board’s factual findings

under the substantial evidence rule. Anim v. Mukasey, 535 F.3d 243, 252 (4th Cir. 2008).

       On appeal, Mira-Avila raises various challenges to the agency’s reinstatement of his

prior removal order, including a claim that the Department of Homeland Security (DHS)

failed to obtain the 2009 removal order in violation of 8 C.F.R. § 241.8(a)(1) (2018) (“The

immigration officer must obtain the prior order of exclusion, deportation, or removal

relating to the alien.”). Although the record contains a “Stipulated Request for Order of

Removal and Waiver of Hearing,” the record does not contain a 2009 order of removal

issued by an immigration judge. See 8 C.F.R. § 1003.25(b) (2018); United States v. Ramos,

623 F.3d 672, 679 (9th Cir. 2010) (explaining process followed for stipulated requests for

removal).



                                            2
       There is nonetheless ample evidence in the record to support a finding that an IJ

promptly entered an order of removal following Mira-Avila’s stipulated request for

removal. The stipulated request was signed on March 13, 2009; according to the Notice of

Intent/Decision to Reinstate Prior Order, which Mira-Avila did not contest, he was ordered

removed by the IJ on March 19, 2009, and removed to Honduras the following day.

Moreover, Mira-Avila conceded that he was removed from the United States to Honduras

in March 2009. Because Mira-Avila cannot demonstrate that he was prejudiced by the

DHS’s failure to produce the 2009 removal order, we discern no reversible error. See

Villegas de la Paz v. Holder, 640 F.3d 650, 655–56 (6th Cir. 2010) (concluding that no

relief was warranted on DHS’s failure to comply with 8 C.F.R. § 241.8 when alien failed

to demonstrate prejudice).

       Mira-Avila further claims that the prior removal order, which was issued in the

name of his cousin, Juan Carlos-Castellon, did not pertain to him. He alleges that he

presented “an abundance of evidence on the record that proved his identity” as Jose Manuel

Mira-Avila. (Pet’r’s Br. at 11). The issue, however, is not whether the petitioner utilizes

the name Mira-Avila, but whether he was previously removed under the name “Juan

Carlos-Castellon.”

       Pursuant to 8 C.F.R. § 241.8(a)(2), “[i]n disputed [reinstatement] cases, verification

of identity shall be accomplished by a comparison of fingerprints between those of the

previously excluded, deported, or removed alien contained in Service records and those of

the subject alien.” When Mira-Avila was apprehended by the DHS in 2017, they ran his

fingerprints through both immigration and criminal databases. The DHS discovered that

                                             3
his fingerprints matched those of a Juan Carlos-Castellon who had been removed from the

United States on March 20, 2009. The DHS proffered on the record that Mira-Avila was

fingerprinted each time he entered the United States. The DHS specifically claimed that

Mira-Avila was fingerprinted on February 24, 2009, and May 10, 2017, and that the

stipulated request for removal was also “linked up with his fingerprint.” (A.R. 149).

Although Mira-Avila argues that the agency erred in relying solely on the DHS’s proffer

and notes that the fingerprints were not offered into evidence, he fails to offer any evidence

to suggest that the immigration officers failed to properly discharge their duty to match the

fingerprints in this case. See United States v. Chem. Found., 272 U.S. 1, 14-15 (1926)

(“The presumption of regularity supports the official acts of public officers, and, in the

absence of clear evidence to the contrary, courts presume that they have properly

discharged their official duties.”). We conclude that the record supports a finding that

Mira-Avila was removed from the United States in March 2009 and was properly subject

to a reinstatement order.

       Turning to Mira-Avila’s applications for withholding of removal and protection

under the Convention Against Torture, we have thoroughly reviewed the record, including

the transcript of Mira-Avila’s merits hearing and all supporting evidence. We conclude

that the record evidence does not compel a ruling contrary to any of the administrative

factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial evidence

supports the Board’s decision. See Gomis v. Holder, 571 F.3d 353, 359 (4th Cir. 2009).

We therefore uphold the denial of relief for the reasons stated by the Board. See In re



                                              4
Carlos-Castellon ∗ (B.I.A. July 18, 2018). We grant Mira-Avila’s motion for leave to

proceed in forma pauperis. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                     PETITION DENIED




       ∗
       The Board’s opinion was issued in the name of Juan Carlos-Castellon, a.k.a., Jose
Manuel Mira-Avila.

                                            5